Stradley Ronon Stevens & Young, LLP 1250 Connecticut Ave, NW Suite 500 Washington, D.C. 20036 (202) 822-9611 AOConnor@stradley.com June 15, 2011 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attn:Filing Desk Re: EGA Emerging Global Shares Trust (the “Trust”) File Nos. 333-155709; 811-22255 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of Prospectuses and Statements of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from those filed in Post-Effective Amendment No. 11 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed with the Securities and Exchange Commission electronically on June 10, 2011 (Accession No. 0001450791-11-000103). Please direct any questions or comments relating to this certification to me at (202) 419-8406. Very truly yours, /s/ Aidan H. O’Connor Aidan H. O’Connor cc:Robert C. Holderith James J. Valenti Michael D. Mabry
